      Case 4:20-cv-00407-DPM Document 60 Filed 08/21/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

JAMES PATRICK LANCASTER                                          PLAINTIFF

v.                         No. 4:20-cv-407-DPM

STARK LIGON, CATHLEEN
COMPTON, EDWARD ADCOCK,
DANIEL HANCOCK, MIKE
LANCASTER, BRYCE BREWER                                   DEFENDANTS

                                 ORDER
     Lancaster's motion for a refund of the civil filing fee, Doc. 54, is
denied. (The Court retains jurisdiction on this collateral issue even
though Lancaster has appealed on the merits. FutureFuel Chem. Co. v.
Lonza, Inc., 756 F.3d 641, 648 (8th Cir. 2014).) The obligation to pay a
filing free accrues when a litigant files a complaint with the court.
28 U.S.C. § 1914(a). "There is no refund of a filing fee just because an
appellant, petitioner, or other seeker of judicial review is dissatisfied
with the outcome of his quest, whether that outcome is defeat on the
merits or a refusal, for jurisdictional or other reasons, even to consider
the merits." Bell v. Clark, 194 F.3d 781, 782 (7th Cir. 1999).
     So Ordered.

                                                  R_
                                   D .P. Marshall Jr.
                                   United States District Judge
